Case 5:20-cr-01460 Document 1 Filed on 07/14/20 in TXSD Page 1 of 5
                                                         United States Courts
                                                       Southern District of Texas
                                                                FILED
                                                             July 14, 2020
                                                     David J. Bradley, Clerk of Court




                                                            5:20-CR-1460
                                                                 DS
Case 5:20-cr-01460 Document 1 Filed on 07/14/20 in TXSD Page 2 of 5
Case 5:20-cr-01460 Document 1 Filed on 07/14/20 in TXSD Page 3 of 5
Case 5:20-cr-01460 Document 1 Filed on 07/14/20 in TXSD Page 4 of 5
Case 5:20-cr-01460 Document 1 Filed on 07/14/20 in TXSD Page 5 of 5

                                                       5:20-cr-1460

                           July 14, 2020
                                                      DS
